DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed November 22, 2021.
Election/Restrictions
1.	Applicant’s election without traverse of Claims 40-44 in the reply filed on November 22, 2021 is acknowledged.  Claims 7-29, 33-36, 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Status of Claims
2.	Claims 40-44 are pending and currently under consideration for patentability.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on September 11, 2018 and June 26, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “between about -70 mm Hg and about -150 mm Hg” in claim 44 includes the relative term “about” which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, relative term “about” will be treated by examiner with a broadest reasonable interpretation of +/- 10 mmHg degree of error.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


6.	Claim(s) 40, 41 and 43 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Risk, JR. et al. (US PGPUB 2002/0198504).

With regard to claim 40, Risk discloses a multi-port therapy unit (wound treatment apparatus, 802) for treating a tissue site with reduced-pressure (abstract; Figs. 14, 32; [0094]; [0125]), the multi-port therapy unit (802) comprising: at least two side ports (pair of inlet ports, 850, connected to each respective vacuum bandage, 14) disposed on an exterior (pair of ports 850, are disposed externally on opposite sides of 802) of the of the multi-port therapy unit (802) and each side port (850) configured to fluidly couple to a delivery conduit (pair of evacuating lines, 20); a fluid reservoir (pair of disposable waste collection canisters, 826) fluidly coupled to the side ports (850; [0095]); a controller (also denoted as 850 - but can also been seen as reference numeral 50 in Figs. 2, 3); at least two pressure sensors (pressure sensors, 1038 and 124; Fig. 32) operatively coupled to the controller (850) and configured to generate a pressure signal (via electrical lines, 856; also see Fig. 27) corresponding to a respective side port (850; [0099]); and an indicator (user interface, 10 having display, 1013) operatively coupled to the controller (850) and configured to display a status of a respective side port (850; [0117]); and wherein the controller is configured to receive the pressure signal of a side port, determine the status of the side port in response to the pressure signal, and operate the indicator to display the status ([0133]; [0147-0149]).

8.	With regard to claim 41, Risk discloses that the indicator (10, 1013) is a user interface ([0117]; [0147-0149]).

9.	With regard to claim 43, Risk discloses that the indicator (10, 1013) is a plurality of indicators (a liquid crystal display (LCD) and backlighting provided by a column of LED's behind the LCD), each side port (850) having a first indicator (reminder condition), a second indicator (alarm condition), and a third indicator (service required condition), each indicator configured to display a status (many different indicators to display; [0117]; [0147-0159]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Risk in view of Karpowicz et al. (US PGPUB 2007/0219532).

11.	With regard to claims 42 and 44, while Risk discloses that the indicator (10, 1013) is a plurality of indicators (a liquid crystal display (LCD) and backlighting provided by a column of LED's behind the LCD), each side port (850) having a first indicator (reminder condition), a second indicator (alarm condition), and a third indicator (service required condition), each indicator configured to display a status (many different indicators to display; [0117]; [0147-0159]); and that default negative pressure levels are 125 mm Hg, and that desired negative pressures can be increased or decreased by the user within a range of 25 mm Hg to 175 mm Hg ([0137]), Risk fails to explicitly disclose that the plurality of LED indicators are operable to provide a color indication of pressure in response to the status determined by the controller, wherein: the first indicator is configured to display a green light and is operated by the controller when pressure at a respective side port is between about -75 mm Hg and about -150 mm Hg; the second indicator is configured to display a yellow light and is operated by the controller if the controller determines that the pressure signal for the respective side port indicates the respective side port is losing reduced pressure; and the third indicator is configured to display a red light and is operated by the controller to display a continuous red light when the pressure at the respective side port is not providing adequate therapy and is operated by the controller to display a flashing red light when the pressure at the respective side port is an over pressure.
	However, Karpowicz discloses a pump system for negative pressure wound therapy (10; Figs. 3, 5A, 5B), for treating a tissue site with reduced-pressure (abstract; [0047]), the system (10) comprising: a side port (fitting, 40) disposed on an exterior of the system (10), the side port (40) configured to fluidly couple to a delivery conduit (inlet tube, 42; [0055]); a fluid reservoir (canister, 36) fluidly coupled to the side port (40); a controller (200 which includes pressure controller, 202; best seen in Fig. 6; [0019-0020]; [0084]); at least two sensors (pressure transducer, 208, tachometer, 212, collection level sensor, 214) operatively coupled to the controller (200) and configured to generate a pressure signal corresponding to 
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the controller and indicators disclosed by Risk to have green, yellow and red color indicators, indicating proper pressure, loss of pressure and over pressure, similar to that disclosed by Karpowicz, in order to provide the user or practitioner with a visual indication of important operating conditions, as suggested by Karpowicz in paragraph [0018].  Further, one having ordinary skill in the art would be motivated to utilize the red LEDs as an indicator of two status conditions depending on whether the red LEDs are continuous or blinking, since Karpowicz suggests that a wide variety of non-numerical indicators may be used to display three, four, or more status conditions, such as one or more blinking lights, such that the frequency of blinking indicates the status condition in paragraph [0097].
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Jaeb et al. (US PGPUB 2009/0227969) discloses a dressing and method for applying reduced pressure to and collecting and storing fluid from a tissue site.
	McNulty et al. (US PGPUB 2009/0275884) discloses the use of nucleic acids with reduced pressure therapy.
	Topaz (US PGPUB 2011/0130712) discloses a wound healing device.
	Vogel et al. (US 6,135,116) discloses a therapeutic method for treating ulcers.
	Weston (US 7,846,141) discloses a reduced pressure treatment system.
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J MENSH/Primary Examiner, Art Unit 3781